Order filed March 23, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00276-CV
                                    ____________

           IN RE DALLAS CITY LIMITS PROPERTY CO., L.P., Relator



                               ORIGINAL PROCEEDING
                                 WRIT OF MANDAMUS
                                   127th District Court
                                  Harris County, Texas
                           Trial Court Cause No. 2010-16733-A



                                       ORDER

       On March 23, 2012, relator, Dallas City Limits Property Co., L.P., filed a petition
for writ of mandamus. See Tex. Gov't Code Ann. § 22.221. Relator asks this Court to
order The Honorable R. K. Sandill, Judge of the 127th District Court, Harris County,
Texas, to set aside portions of his order dated March 16, 2012, entered in trial court cause
number 2010-16733-A, styled Crady, Jewett & McCulley v. Austin Jockey Club, Ltd. and
Dallas City Limits Property Co., L.P. Relator claims the trial court abused its discretion
in ordering the stock of Longhorn Downs, Inc., which is being held in the registry of the
court, released to the Texas Racing Commission.
       It appears from the facts stated in the petition that relator’s request for relief requires
further consideration and that relator will be prejudiced unless immediate temporary relief
is granted. See Tex. R. App. p. 52.8(b), 52.10.

       We therefore ORDER the March 16, 2012 order of the court below be stayed with
respect to those portions that order the stock of Longhorn Downs, Inc., held in the registry
of the court to be released to the Texas Racing Commission. Such order is stayed until
final decision by this Court of relator's petition for writ of mandamus, or until further
orders of this Court.

       The real party in interest, Austin Jockey Club, Ltd., is requested to file a response to
relator's petition for writ of mandamus on or before April 12, 2012.



                                            PER CURIAM

Panel consists of Justices Frost, Brown, and Christopher.